Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 07/07/2022. Claims 3, 5-11, and 15-18 are allowed. Claims 1-2, 4, and 12-14 are cancelled by applicant. The examiner acknowledges the amendments of claims 3, 5-9, and 11. Claims 15-18 are newly presented by applicant. The previous drawing objection has been withdrawn due to newly presented and accepted “Drawings” dated 07/07/2022. The previous specification objection has been withdrawn due to newly presented and accepted “Abstract” and “Specification” dated 07/07/2022. The previous claim objections, 112, and 103 rejections have been withdrawn due to applicant’s amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a device that allows the blade rotation, where the rotation axis is longitudinal with respect to the conveyor belt, so that the cutting head is able to assume a tilted position with respect to the transport direction of the material to be cut” in claim 1, line 2 and corresponding to the structural element 8B which allows the cutting disk rotation 10 is shown such as to allow the head of the device to assume a tilted position, with respect to the transporting direction of the material to be cut as described in paragraph 0075;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
Claims 3, 5-11, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, related to an automatic sawing, specifically further comprising a support fixed to the machine and a rotatable crown element, placed at the top of said support, provided of a plurality of protuberances spaced apart from each other so as to allow each of said protuberances to be inserted in turn into one of said slot obtained in one of said second portions of said strips, following the movement of the conveyor belt.
The teaching of Buechel discloses an automatic sawing machine comprising a single motorized conveyor belt having to rollers (elements 5/6) connected to a motor (element 11) via a belt (element 12) in order to move the conveyor belt. However, the above reference does not disclose a device consisting of a support fixed to the machine and a rotatable element such as a crown provided with a plurality of protuberances that are inserted in turn into one of said slot obtained in one of said second portions of said strips, following the movement of the conveyor belt.
Durkoppwerke teaches it was known in the art to have a conveyor (Figures 1-12) comprising a conveyor belt (element b) having a series of strips (elements                         
                            
                                
                                    l
                                
                                
                            
                        
                    /                        
                            
                                
                                    l
                                
                                
                                    1
                                
                            
                        
                    /                        
                            
                                
                                    l
                                
                                
                                    2
                                
                            
                        
                    ) consists of a conveyor plane (Detail A), a driving wall (element m), and drive shaft/paws (elements u/v) in order to move the conveyor belt. However, the above reference does not disclose a device consisting of a support fixed to the machine and a rotatable element such as a crown provided with a plurality of protuberances that are inserted in turn into one of said slot obtained in one of said second portions of said strips, following the movement of the conveyor belt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        07/21/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723